Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 recites the limitation "comprising proving an assembly" in page 8.  However, the “proving” is a typo.
For the sake of expedite prosecution the examiner interprets this as “comprising providing an assembly”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-11, 13, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mattila (PG Pub 20090014821 A1).
Consider Claim 1, Mattila teaches the process of forming a structure on a substrate (abstract), comprising plurality of electrically conductive pads (1001) on the substrate (1000) (Figs. 10A-10C, [0061]). Mattila teaches process of depositing an inkjet/fluid material having polarizable nano particle material as layer (1002) in contact with and on at least a portion of the two pads (1001) (Fig. 10B, [0061]-[0062]).

    PNG
    media_image1.png
    796
    1049
    media_image1.png
    Greyscale

 Mattila teaches the applying of alternating electrical field to the fluid using first electrode and second electrode for assembling (self-organized) a wire (first elongated structure) from the nanoparticles [0012], where the second electrode is in contact with first pad (Fig. 10C), where the first electrode positioned on the second pad acts an effective first electrode end, while spaced apart from the first pad and the second electrode (figure 10C), where the wire (first elongated structure) extends from the effective first electrode end to a portion of the first pad (figure 10 C). Mattila teaches the application of alternating electric field until the formation of the wire (first elongated structure) ([0061], figure 10C). Mattila teaches the repositioning/moving the electrode/probe tips between points A–B to third point A-C and/or B-C for forming additional portion of the wire [0053].
Although, Mattila does not teach the moving between A, B, and C points where those points include pads similar in figure 10.
However, it would be obvious for skilled person in the art to combined the embodiment having the electrode/probe tips moving through various points, and the embodiment having electrode/probe tips placed onto first pad and second pad to a deposited second fluid/ink material between (for example) second pad (point B) and third pad at point C and process the application of a second alternating electric field to the fluid/ink by moving any/both electrodes to and new positions/pads, to provide with continuous wire/first elongated structure up to several millimeters [0053].
Consider Claims 2-3, Mattila teaches the process of moving either electrodes (for example 2nd electrode) with respect to first electrode and the substrate while in contact with the first pad during the process of forming the wire under the effect of electrical field to a new point having third pad (point C) having the previous pad as first pad (point B) acting as a continuation 
Consider Claims 4-5, Mattila teaches the first electrode is in contact with the fluid/ink forming an effective first electrode in the position (figure 10C), where the formation of the wired propagates from one electrode toward the second electrode [0017], where it will be obvious for skilled person art to adjust the plurality of the electrodes to control the direction of where the wire starts growing and where the wire stops at, using known engineering principles, with reasonable expectation of success.
Consider Claim 6, Mattila teaches the fluid/ink deposited is in contact with the first pad and the second pad (figure 10C), and where Mattila teaches the use of metallic nanoparticles and semiconductor nanoparticles [0069].
Consider Claims 10-11, Mattila teaches the fluid/ink contain silver nano particle used to form the wire (1003) [0057], [0061] where the wire is in contact with the second pad (figure 10C). Therefore, the conductive member is part of the wire.
Consider Claim 13, Mattila teaches the first and the second pads are deposited on the substrate [0061].
Consider Claim 15, Mattila teaches the first and the second pads having a shape with at least one corner (figure 10C).
Consider Claims 19-21, Mattila teaches the forming of an assembly (figure 13), having a substrate and plurality of electrically conductive pads on the surface of the substrate word the plurality of conductive pads are connected to wire/elongated structure formed on the surface of the substrate (figure 13), where the wire having a length on the range of nanometers, with width of about 10 µm [0053]–[0054].
Alternatively, Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (AC electrical field induce dielectricphoretic assembly behavior of gold nanoparticles in the wide frequency range) and in view of Mattila (PG Pub 20090014821 A1).
Consider Claim 1, Ding teaches the process of nano wire network on a substrate (abstract), comprising plurality of electrical conductive pads on the substrate (Fig. 1A).

    PNG
    media_image2.png
    460
    614
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    460
    591
    media_image3.png
    Greyscale

Ding teaches process of depositing a fluid/suspension having polarizable nano particle material in contact with, and on at least a portion of the first and second main pads and four smaller pads/floating electrodes (Fig. 1A, page 185, materials and methods section). Ding teaches the applying of alternating electrical field (of 1MHz) to the fluid using first electrode and second electrode for assembling a wire (first elongated structure) from the nanoparticles (Fig. 4c), where the second electrode is in contact with first pad (Fig. 1a), where the first electrode positioned on the second pad acts an effective first electrode end, while spaced apart from the first pad and the second electrode (figure 1a), where the wire (first elongated structure) extends from the effective first electrode end to a portion of the first pad thought the four floating electrodes (figure 4C). Ding teaches the application of alternating electric field until the complete growing of the wire (first elongated structure) (Page 187, Result section).
Ding does not teach the process of moving the between the four floating pads, for forming the zigzag wire path.
However, Mattila is in the prior art of forming a structure on a substrate (abstract), comprising plurality of electrically conductive pads (1001) on the substrate (1000) (Figs. 10A-10C, [0061]), teaches the repositioning/moving the electrode/probe tips between points A–B to third point A-C and/or B-C for forming additional portion of the wire [0053].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ding with Mattila to move the second electrode from one floating electrode to the next one up to the fourth floating electrode (though four small pads) then to the first pad forming the zigzag path (using 1MHz), to provide with a desired wire/chain formation having a high surface to volume ratio for a desired application, such as sensors (page 191, conclusion section).
The combined Ding (with Mattila) teaches the forming of plurality of wires/elongated structures between plurality of electrodes/pads, including the first wire (Ding, Fig. 4C). 
The combined Ding (with Mattila) does not teach the repeating of the process for forming the second wire(s)/elongated structure(s).
However, it would be obvious for skilled person in the art to repeat the process of forming the second (or third) wire/elongated structure forming a connection between plurality pads, to provide a desired circuitry/devices having electronic component with a desired resistivity/conductivity. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of 
Consider Claims 2-3, the combined Ding (with Mattila) teaches the process of moving either electrodes (for example 2nd electrode) with respect to first electrode and the substrate while in contact with the first pad during the process of forming the wire under the effect of electrical field to a new point having third pad (point C) having the previous pad as first pad (point B) acting as a continuation of the second electrode (as described above in claim 1, for having the electrode move between various positions) (Mattila, [0053]).
Consider Claims 4-5, the combined Ding (with Mattila) teaches the process of applying electrical field while the fluid is contact with the effective first electrode end position which is correspond to an end part of the first electrode while it’s in contact with the fluid (Ding, page 185, materials and methods section), and teaches that the wire/elongated structure extend/grow from the first electrode/2nd pad to the first pad (Ding, page 189, right Col., 2nd paragraph and page 190, left Col., first paragraph).
Consider Claim 6
Consider Claims 8-9, the combined Ding (with Mattila) teaches the fluid is in contact with additional third electrode and forth electrode (of the floating electrodes) in a process of forming the wire (Ding, Fig. 4C), and where during the same period of time of applying electric field used to form the wire/1st elongated structure (such as the wire between any two of the floating pads), this time overlaps the duration of time where the electric field is applied to form a wire/second elongated structure (such as the wire between any other two floating pads) (Ding, Fig. 4C).
Consider Claims 10-11, the combined Ding (with Mattila) teaches the fluid is in contact with further pad (floating electrodes) while also is in contact with conductive member (a portion of the floating pads) (Ding, figure 4C).
Consider Claim 12, the combined Ding (with Mattila) teaches the process of forming four wires/four elongated structures between the two main pads and the four small pads (Ding, figure 4C). Although, the prior art does not explicitly teach the repeatability of the process four or five times by applying a liquid, applying electrical field, forming a wire, and repeating the steps, however, this will would be obvious for skilled person in the art to reproduce the wire between any two pads by simply repeating the steps of applying fluid, applying electrical field, and forming the wire/elongated structure as desired, to form a wire bridge between the pads for connecting the circuit.
Consider Claim 13, the combined Ding (with Mattila) teaches the plurality of floating electrodes/conductive pads are affixed to the surface of the substrate (Ding, figure 4C).
Consider Claim 14, the combined Ding (with Mattila) teaches the process of before applying the electrical field the application of the fluid to form the wire/elongated structure; the growing of the wire by assembling the nano particles forming an initial elongated structure nd- 3rd paragraph).
Consider Claim 15, the combined Ding (with Mattila) teaches each of the plurality electrode pads have a shape with at least one corner (Ding, figure 3A, figure 4C).
Consider Claim 16, the combined Ding (with Mattila) teaches having plurality of wires/elongated structure connecting each of the plurality of pads/floating electrodes (Ding, Figure 4C).
Consider Claim 17, the combined Ding (with Mattila) teaches the process of including four conductive pads/floating electrodes in a regular pattern, having plurality wires/elongated structures interconnecting the pads (Ding, figure 4C).
Consider Claim 18, the combined Ding (with Mattila) teaches the plurality of pads are form of Chrome/gold films (Ding, page 185, material and methods section).
Consider Claims 19-21, the combined Ding (with Mattila) teaches the forming of an assembly (Mattila, figure 13), having a substrate and plurality of electrically conductive pads on the surface of the substrate word the plurality of conductive pads are connected to wire/elongated structure formed on the surface of the substrate (Mattila, figure 13), where the wire having a length on the range of nanometers, with width of about 10 µm (Mattila, [0053]–[0054]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, and also claims 17-18 of U.S. Patent No. 10,731,268 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 states “A method of forming a structure upon a substrate, the method comprising:
providing a substrate upon a surface of which a plurality of electrically conductive pads are disposed;
depositing fluid containing a dispersion of electrically polarizable nanoparticles onto the substrate such that at least a portion of a first one of the plurality of pads is in contact with the fluid;
applying an alternating electric field to the fluid using a first electrode and a second electrode, the first electrode being positioned so as to provide an effective first electrode end position from which the electric field is applied, coincident with the deposited fluid, and spaced apart from the first pad by a distance, and the second electrode being in contact with the first pad, such that a plurality of the nanoparticles are assembled to form a first elongate structure extending along at least part of the distance between the effective first electrode end position and the portion of the first pad; and
continuing to apply the electric field to the fluid at least until the first elongate structure connects the first pad and the effective first electrode end position,
wherein the method further comprises:
depositing fluid containing a dispersion of electrically polarizable nanoparticles onto the substrate such that at least a portion of a further one of the plurality of pads is in contact with the fluid; and
applying an alternating electric field to the fluid using the first electrode positioned so as to provide a further effective first electrode end position from which the electric field is applied, coincident with the deposited fluid and spaced apart from the further pad by a distance and a second electrode in contact with the further pad, such that a plurality of the nanoparticles are assembled to form a further elongate structure extending along at least part of the distance between the further effective electrode end position and the portion of the further pad.”
Where this is disclosed in patent ‘268, in claims 1&9 and also in claims 17-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718